Henderson, Judge,
delivered the opinion of the Court:
From the case, it appears that the Judge charged the Jury that the fifth line of the Defendant’s grant terminated at the end of the distance. From viewing the grant and the plat only, if is quite probable that wo as Jurors would arrive at the same conclusion. But, as has been frequently said during the present term, boundary is a question of fact, or of law and fact combined, and proper only for the decision of the Jury. For the purpose of giving the decision of the question to the proper tribunal, there must be a new trial. The cases of Reddick and wife v. Leggat, and Orbison v. Morrison, decided at this term, and of Cherry and Slade, decided at the last term, contain a more full view of the principles which govern the Court in this case.